Citation Nr: 0734700	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  97-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

In June 2002, the Board undertook additional development of 
the claim on appeal pursuant to the provisions of 38 C.F.R. § 
19.9 (2002) and Board procedures then in effect in order to 
obtain additional medical records as well as to afford the 
veteran a VA psychiatric examination to determine the nature 
and extent of any psychiatric disorder.  In June 2003, the 
Board remanded this matter to the RO via the Appeals 
Management Center (AMC) for additional development.  At that 
time, it was noted that the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In an April 2004 decision, the Board denied service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2007 Memorandum Decision, the Court 
vacated the April 2004 Board decision and remanded this 
matter to the Board for readjudication.  

In the May 2007 Memorandum Decision, the Court indicated that 
the Board did not provide an adequate statement of reasons 
and bases for its decision when it failed to discuss an April 
2003 diagnosis of PTSD by a VA physician.  The Board will now 
readjudicate the claim on appeal as well as follow the 
instructions of the Court. 



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Competent and persuasive medical evidence indicates that 
the veteran does not meet the criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
PTSD was received in 1995.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2001 
and June 2003.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, service personnel records, records 
from Social Security Administration, and all relevant VA 
treatment records pertaining to his claimed psychiatric 
disability have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to address the etiology of his claimed 
psychiatric disorder.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

As a final matter, the Board notes that the veteran's 
attorney made a blank request for the Board to further 
develop the veteran's claim by obtaining all of the veteran's 
private and VA medical records in an October 2007 statement.  
However, the representative did not provide specific 
information concerning dates, names, or relevance of these 
records.  Moreover, the representative did not explicitly 
state that such records actually existed.  The Court has 
stated that the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim.  
See generally Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Laws and Regulations

The veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2007).  A 
more recent amendment to 38 C.F.R. § 3.304(f), effective May 
7, 2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background

Service medical records included a June 1975 medical 
examination report, which noted a normal psychiatric 
evaluation.  In a report of medical history completed in June 
1975, the veteran denied a history of depression, excessive 
worry, or nervous trouble of any sort.  An October 1975 
treatment note showed complaints of pain in the groin.  
Service clinical records dated in April 1976 indicated that 
the veteran's right testis was surgically removed due to 
trauma he sustained in July 1975.  An April 1976 narrative 
summary listed diagnoses of pain in right inguinal area 
following trauma in July 1975 and surgical absence of right 
testis due to trauma in July 1975.  Shortly after his surgery 
he underwent a physical evaluation board proceedings 
examination, which reported his psychiatric status as normal.  
In an April 1976 physical evaluation board proceedings 
report, it was noted that the veteran was considered unfit 
for continued military service due to the inability to 
perform assigned duties as a result of persistent pain in the 
right groin and he was discharged.  The veteran's 
disabilities were described as severe paralysis of the right 
ilioinguinal nerve as well as absence of the right testis, 
surgically removed, due to trauma.  

The veteran's service personnel records reflect that he never 
served outside the continental United States, and did not 
participate in any combat actions.

VA discharge summaries dated in September and October 1981 
reflected that the veteran was discharged with diagnoses of 
atypical depression and alcohol abuse.  

In May 1982, the veteran was admitted to Broughton Hospital 
after an alleged suicide attempt.  The provisional 
psychological diagnoses were listed as substance and alcohol 
abuse.  In January 1983, he was again admitted to Broughton 
Hospital due to depression.  The provisional diagnosis was 
listed as major depressive illness with psychotic features.

An October 1985 VA discharge summary reflected that the 
veteran was discharged with diagnoses including depression 
and alcohol abuse, by history.  A March 1987 VA discharge 
summary reflected that the veteran was discharged with 
diagnoses including anxiety syndrome and alcohol abuse, by 
history. 

In July 1990, he was involuntarily admitted to Broughton 
Hospital due to mixed substance abuse.  The provisional 
diagnosis was listed as major depressive illness with 
psychotic features.

In January and April 1995, the veteran submitted written 
statements which indicated that he suffered from depression, 
nightmares and PTSD due to the removal of his testicle in 
1975.

A February 1995 VA discharge summary reflected that the 
veteran was admitted to the Psychiatric Ward after he 
presented with complaints of increased depression in January 
1995.  He reported that his depression had worsened over the 
past month and he experienced a decrease in sleep, energy, 
hope and interests.  He further detailed binge drinking every 
few weeks to avoid his problems.  The veteran was discharged 
in February 1995 and the Axis I diagnoses were dysthymia and 
alcohol abuse.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned.

A VA outpatient treatment note dated March 1995 reported that 
the veteran complained of depression, flashbacks, agitation 
and insomnia.  The provisional diagnoses were depression and 
questionable PTSD.

A March 1995 examination report concerning involuntary 
commitment from Caldwell Memorial Hospital listed an 
impression of violence associated with substance abuse.  
Thereafter, in March 1995, the veteran was involuntarily 
admitted to Foothills Mental Health Clinic, due to alcohol 
intoxication.  He reported that he suffered from PTSD as a 
result of an incident he experienced during basic training.  
Provisional diagnoses were listed as history of mental 
illness and alcohol abuse.

Also in March 1995, the veteran was hospitalized at a VA 
Medical Center (VAMC), with complaints of chronic anxiety, 
depression, and a history of substance abuse, specifically 
alcohol abuse.  In May 1995, the veteran was discharged and 
the Axis I diagnoses were alcohol dependence and dysthymia.  
A GAF score of 65 was assigned.  In a June 1995 VA clinical 
record, the examiner listed diagnoses of chronic dysthymia 
and PTSD (non-Vietnam related) with noted symptoms of PTSD 
with dysthymia, insomnia, increased anxiety, and history of 
alcohol abuse. 

In a June 1995 statement, the veteran's sister reported that 
the veteran had excessive mood swings, which resulted in 
aggressiveness and violence toward family members.  She 
documented numerous occasions when the veteran was 
hospitalized or taken to jail as a result of his mood swings.

During an August 1995 VA psychological examination, the 
veteran reported of history of being attacked in service and 
kicked in the testicles by another soldier.  As a result of 
the attack, his right testicle was removed but he continued 
to experience pain.  He constantly recalled the attack and 
had dreams about it.  The veteran reported a flashback 
episode whereby he kicked in the door of his mother's home, 
thinking it was the home of the soldier which attacked him in 
service.  The Axis I diagnoses were alcohol dependence and 
dysthymic disorder.  The examiner also listed an Axis II 
diagnosis of personality disorder, NOS (not otherwise 
specified) with histrionic and antisocial features.  The 
examiner opined that the veteran's symptoms were suggestive 
of long-term alcohol dependence, as well as characterological 
disturbances which were usually accompanied by intermittent 
depressive symptoms.  He further opined that the veteran did 
not display symptoms associated with PTSD.

In August 1995, the veteran underwent a VA neuropsychiatry 
examination in which he was diagnosed with alcohol abuse, 
dysthymic disorder, and personality disorder.

In November 1995 the veteran was hospitalized at the VAMC 
after reporting increased frustration and worrying.  He 
reported being easily irritated and not being able to accept 
when others pushed him around.  He was depressed and had 
infrequent thoughts of ending things.  The Axis I diagnoses 
were dysthymia, history of non-combat related PTSD, history 
of alcohol abuse in remission, and marijuana abuse.  A GAF 
score of 50 was assigned.

VA treatment notes dated in April 1996 show continued 
treatment for dysthymia.  In a May 1996 VA discharge summary 
it stated that the veteran was admitted after he reported to 
his follow-up therapist that he was becoming very angry and 
felt he might act out.  The pertinent Axis I diagnoses were 
dysthymia and history of non-combat related PTSD.  During a 
VA psychological evaluation in May 1996, the veteran reported 
symptoms of withdrawal from others, insomnia, heightened 
anxiety and anger potential since his trauma in service.  The 
pertinent Axis I diagnoses were severe major depression 
without psychotic features and anxiety disorder, not 
otherwise specified.

A VA discharge summary dated August 1996 reported that the 
veteran presented with complaints of depression and bad 
nerves.  He experienced anger spells and at times he forgot 
where he was or what he was doing.  Axis I diagnoses were 
listed as dysthymic disorder, impulse control NOS, and 
alcohol and polysubstance abuse, by history.

In a September 1996 treatment note, a VA clinical 
psychologist listed provisional diagnoses of dysthymia, PTSD, 
and dependent histrionic personality.  During a September 
1996 VA outpatient psychotherapy evaluation, the veteran 
complained of poor impulse control, repeated anger outbursts 
and paranoid ideation. The pertinent provisional diagnosis 
was questionable, non-combat related PTSD.  In November 1996, 
he was accepted into a VA psychotherapy program to help him 
address trauma related issues.

During a VA psychological examination in March 1997, the 
veteran complained of depression and paranoia as well as 
daily recollections of the attack he suffered in service.  He 
reported dreaming of the incident approximately three to four 
times a week.  The examiner listed Axis I diagnoses of 
recurrent major depression which was in partial remission, 
anxiety disorder, not otherwise specified, and polysubstance 
dependence, currently in remission, by history.  An 
additional Axis II diagnosis of personality disorder NOS with 
dependent, passive aggressive and histrionic features.  The 
examiner indicated that despite reporting multiple PTSD-like 
symptoms, the veteran's performance in the evaluation did not 
clearly suggest the presence of clinical PTSD secondary to 
his in-service fighting injury.  As noted in previous 
evaluations, the examiner noted that the veteran's problems 
seemed more accurately conceptualized as stemming from his 
basic personality disorder and long history of recurrent 
depression, with comorbid alcohol and substance 
abuse/dependence.  The examiner further indicated that it did 
appear plausible that the veteran suffered an adjustment 
disorder following his in-service injury and loss of a 
testicle, which may have influenced his self-esteem to some 
degree, but this did not appear to have evolved into a true 
PTSD.

Lay statements submitted by the veteran's mother and sister 
in November 1997 recounted incidences when they witnessed the 
veteran overdose on pills and alcohol and threaten to kill 
himself.  They stated that prior to the veteran entering 
service, these mannerisms were not present.

A May 1998 VA psychiatric pharmacist treatment note listed an 
impression of dysthymia disorder, only marginally controlled.  
In a July 1998 VA pharmacist's note, the veteran reported he 
was doing fair but had trouble sleeping.  The diagnostic 
impression was continued depression and sleep disturbance.  A 
September 1998 treatment note reflected a diagnosis of PTSD.  
Additional VA psychiatric pharmacist treatment records dated 
in October and November 1998 detail findings of depressed 
mood.

During a private psychiatric evaluation in August 1999, the 
physician indicated that the veteran provided a reliable 
history and noted that the veteran's sister also proved 
useful information and corroboration.  The veteran complained 
of bad mood swings, insomnia and nightmares.  He denied 
hearing voices, visual hallucinations, delusions or manic 
episodes.  The pertinent Axis I diagnoses were major 
depression without psychotic features, PTSD, generalized 
anxiety disorder, intermittent explosive disorder, and panic 
disorder with agoraphobia.  His current GAF score was listed 
as 55.

A June 2000 VA psychiatric pharmacist treatment note listed 
an impression of depression and anxiety are controlled with 
meds despite the increased stress associated with anniversary 
of his testicular injury.  In July 2000, the veteran was 
admitted to the VAMC for increased depression associated with 
his "anniversary reaction to his right testicular injury 
which happened in service in 1975".  He reported symptoms of 
PTSD with low energy and loss of sleep and appetite.  His 
Axis I diagnoses were dysthymia, lithium toxicity and history 
of bipolar disorder.  A GAF score of 50 was assigned on 
discharge.

In October 2000, the veteran reported that his depression was 
under control but he was still nervous. The diagnosis was 
major depressive disorder.

In a decision from the Social Security Administration, dated 
February 2001, it indicated that the veteran suffered from 
depression, anxiety and a personality disorder and therefore 
was entitled to a period of disability commencing March 1, 
1995.

In June 2001, the veteran was readmitted to the VAMC for 
psychiatric evaluation.  He reported symptoms of depressed 
mood and nightmares.  His Axis I diagnoses were dysthymia 
with anxiety and history of PTSD.  A GAF score of 52 was 
assigned.  An October 2001 VA psychiatric pharmacist 
treatment note listed an impression of depression and anxiety 
are controlled with meds.  A September 2002 VA psychiatric 
pharmacist treatment note listed an impression of PTSD with 
depressive features currently stable with medications.  In 
November and December 2002, the VA psychiatric pharmacist 
noted findings of PTSD with seasonal worsening. 

In March 2003, the veteran reported loss of energy and 
withdrawn feelings.  The VA pharmacist again listed an 
impression of PTSD with seasonal worsening.  In an April 2003 
VA treatment note, a VA doctor of geropsychiatry noted 
complaints of sudden nervousness, startle response, rapid 
heartbeat, shortness of breath, sweating in crowds, 
nightmares, and intrusive thoughts about traumatic 
experiences. Thereafter, the VA physician listed a diagnosis 
of PTSD, assigned a GAF score of 55, and noted that intake of 
psychotropic medications had diminished the intensity of the 
veteran's symptoms. 

During an April 2003 VA mental disorders examination, two VA 
examiners noted an extensive review the veteran's claims 
file, conducted a lengthy interview, and performed a mental 
status evaluation of the veteran.  The veteran reported that 
he had good days and bad days.  On bad days he isolated 
himself and reported low energy.  He frequently dreamed of 
his attack during service in which his groin was injured.  He 
worried and was angry a lot.  He reported a constant feeling 
of rage inside toward the soldier that kicked him in the 
groin.  The examiner listed a primary Axis I diagnosis was 
alcohol dependence as well as diagnosed polysubstance 
dependence, dysthymia and recurrent major depressive disorder 
(which were in partial remission).  A GAF score of 60 was 
assigned.  

In the April 2003 report, the VA examiner, a physician, 
specifically indicated that the veteran did not meet the 
criteria for PTSD.  The veteran's current social and economic 
situation is entirely consistent with a person with 
personality disorder complicated by severe, chronic alcohol 
dependence.  It was further opined that the veteran did not 
suffer from PTSD.  The examiner explained that the veteran 
indicated that the attack during service was the central 
defining event in his life in which his PTSD stemmed from.  
While it was felt that the attack during service was a 
central defining event in the veteran's life, the examiner 
noted that the veteran's in-service injury was not the 
defining event on the basis of PTSD but rather a defining 
event based on the narcissistic injury to the veteran which 
he has not been able to overcome.  The examiner also 
indicated that the veteran's in-service fight has become the 
rationalization for his lifelong temper episodes, drinking, 
irritability, failure to marry, and failure to work.  
However, the examiner clearly indicated his opinion that this 
was further evidence of the veteran's personality disorder, 
as such externalization of responsibility of one's actions is 
characteristic of that particular diagnosis.  It was further 
noted that the veteran's alcohol dependence, polysubstance 
dependence, dysthymia, and episodes of major depression all 
flow directly from his diagnosed personality disorder. 

In a June 2003 VA psychiatric pharmacy note, the veteran 
denied hallucinations, delusions or violent thoughts and 
stated that his depression was not severe.  The VA pharmacist 
listed an impression of PTSD with fair control on medication.

In July 2003, the veteran submitted additional information 
concerning his criminal record and school transcripts.  His 
school transcript indicated that his class rank, upon 
graduation from high school was in the lowest quarter of the 
class.  Throughout elementary school, for the vast majority 
of the time, his teachers considered him to be "below 
average-to-low" in maturity, self control, dependability and 
cooperation.  In high school, he was considered "average" 
in those areas, except that he was "below average" for 
self-control in 11th grade.  In 12th grade, he was absent 21 
days, in part, attributed to truancy.

Analysis

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for PTSD.  

Service medical records are negative for a diagnosis of PTSD.  
Further, while the veteran did sustain an injury to the 
scrotum in July 1975, the record does not reflect that this 
was the result of a brutal attack on his person by fellow 
servicemen as he alleges; thus, credible supporting evidence 
that the in-service stressor, in this case, a brutal attack, 
occurred.  The first post service medical evidence of a 
psychiatric disorder is dated in 1982, over five years after 
the veteran's separation from active service.  

The Board is cognizant of the various psychiatric diagnoses 
of record.  Competent medical evidence of record includes 
several diagnoses, including major depressive illness with 
psychotic features, dysthymic disorder, depression, 
questionable PTSD, rule out PTSD, probable PTSD, personality 
disorder, and generalized anxiety disorder.  The Board 
further notes that the diagnosis of PTSD was made on some 
occasions by various VA treatment providers in VA treatment 
records, by a VA pharmacist, by a private physician in August 
1999, and by a VA physician in an April 2003 VA treatment 
record.  However, in this case, the Board notes that these 
diagnoses of PTSD garner little probative weight.

As an initial matter, various VA treatment providers in VA 
treatment notes dated in June 1995, November 1995, September 
1996, and September 1998 assigned a diagnosis of PTSD but 
gave no indication that they reviewed evidence in the 
veteran's claims file before issuing an opinion.  In 
addition, the Board notes that these statements do not 
provide acceptable diagnosis of PTSD for VA purposes, as the 
records do not discuss how the veteran's reported 
symptomatology establishes a PTSD diagnosis that comports 
with 38 C.F.R. § 4.125 (2007) and the adopted criteria of the 
DSM-IV with regard to psychiatric disorders.  The Board 
further notes that examinations and diagnoses made by a VA 
psychiatric pharmacist are also of little probative value, as 
a pharmacist is medically trained to dispense medication but 
not trained to render diagnoses.  

Additionally, in the August 1999 private medical opinion and 
in the April 2003 VA treatment record, the private physician 
and VA physician did not provide a stated rationale for the 
stated PTSD diagnosis, to include identification of the 
evidence relied upon in reaching the conclusion expressed.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  Significantly, neither 
physician indicated that he had reviewed any of the veteran's 
records in rendering his diagnostic opinion.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).

However, the Board accords great probative value to the 
August 1995, March 1997, and April 2003 VA examiner opinions, 
and finds them to be dispositive of the question of whether 
the veteran, in fact, suffers from PTSD.  Each of these VA 
medical opinions provide consistent and detailed findings to 
support the conclusion that the veteran does not currently 
suffer from PTSD.

Further, the April 2003 VA psychiatric examiners clearly 
concluded that no diagnosis of PTSD was warranted and further 
indicated that veteran's current social and economic 
situation is entirely consistent with a person with 
personality disorder complicated by severe, chronic alcohol 
dependence.  These VA examining physicians provided complete 
and detailed findings after a review of the extensive service 
and post-service records, interview with the veteran, and 
mental status evaluation.  Therefore, the Board finds the 
April 2003 VA medical opinions to be more persuasive than the 
statements made by prior VA treatment providers, a VA 
pharmacist, and a VA physician, that did not review the 
veteran's claims file or provide sufficient rationale for 
their expressed PTSD diagnoses.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran has PTSD weighs against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

When the preponderance of competent medical evidence 
establishes that the veteran does not have a particular 
disability-here, PTSD-there can be no valid claim for 
service connection for any such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, because 
the first, essential criterion for establishing service 
connection pursuant to 38 C.F.R. § 3.304(f) is not met, the 
Board need not address whether the remaining regulatory 
requirements-evidence of an in-service stressor and of a 
link between the stressor and the PTSD-are met.

As a final matter, the Board also notes that although the 
veteran has been diagnosed with a personality disorder, 
personality disorders are not considered diseases or injuries 
for compensation purposes, and, thus, are not considered 
disabilities for which service connection can be established.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
regulation).  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury, there is no competent evidence whatsoever 
to even suggest that such has occurred in this case.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his family members advanced 
in connection with the appeal.  The Board does not doubt the 
sincerity of the veteran's belief that he has PTSD as a 
result of his traumatic testicle injury during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As each 
is a layperson without the appropriate medical training or 
expertise, neither the veteran nor his he is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the either the nature or etiology of his 
claimed psychiatric disability have no probative value.

Under these circumstances, the claim for service connection 
for PTSD, must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


